Citation Nr: 0701757	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  02-16 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's step-daughter




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1949.  He died in July 2000.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In February 2005, the Board remanded the appeal to provide 
the claimant with the hearing she had earlier requested.  In 
July 2005, the claimant testified at a videoconference 
hearing before the undersigned.  In September 2005, the Board 
remanded the appeal for further evidentiary development.  


FINDINGS OF FACT

1.  The medical evidence shows that the cause of the 
veteran's death was metastatic carcinoma of the lung. 

2.  During the veteran's lifetime, service connection was not 
established for any disease or disability.

3.  The service records do not show that the veteran was 
exposed to radiation, nor do they indicate that the veteran's 
duties would have resulted in such exposure or included 
radiation risk activity.

4.  There is no competent evidence that links the veteran's 
fatal lung cancer to service, to include alleged exposure to 
radiation.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim.  The claimant 
must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Such notification must also 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Other than the Dingess requirements, a March 2001 letter from 
the RO, prior to the appealed from rating decision, along 
with the subsequent notice provided in October 2005 satisfies 
these mandates.  It informed the appellant about the type of 
evidence needed to support her cause of death claim, namely, 
proof of: (a) the cause of death; (b) an injury, disease or 
event in service; and (c) a relationship between the cause of 
the veteran's death and the injury, disease, or event in 
service.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the appellant, such as medical 
records, employment records and records held by any Federal 
agency, provided the appellant gave consent and supplied 
enough information to enable their attainment.  It made clear 
that although VA could assist the appellant in obtaining 
these records, she carried the ultimate burden of ensuring 
that VA received all such records.  These letters 
additionally apprised the appellant that VA would obtain a 
medical opinion if the RO determined such to be necessary to 
make a decision on the claim.  The correspondence also 
specifically asked the appellant to provide VA with 
information describing additional evidence or the additional 
evidence itself.  Based on the foregoing, the Board finds 
that the appellant was effectively informed to submit all 
relevant evidence in her possession, and that she received 
notice of the evidence needed to substantiate her claim, the 
avenues by which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. 

With respect to the Dingess requirements, written notice 
provided in March 2001 and October 2005 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and an effective date for the benefits 
sought on appeal.  Thereafter, the claim was readjudicated in 
the January 2006 supplemental statement of the case.  The 
issue here is service connection for the cause of the 
veteran's death and the failure to provide notice of the type 
of evidence necessary to establish an effective date is 
harmless because the preponderance of the evidence is against 
the appellant's claim.  Thus, any question with respect to an 
effective date to assign is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development as required by the 
VCAA.  In this regard, all available service medical records 
and service personnel records, as well as all identified and 
relevant post-service medical records are available, 
including the veteran's treatment records from the Waco and 
Central Texas VA Medicals, which includes his terminal 
hospitalization records and the autopsy report.  Wile the 
veteran reported during his lifetime that he was treated by a 
R. J. W., M.D. (Dr. W) (initials used to protect privacy), in 
March 2003 the RO was notified by Dr. W's office that no 
records of his could be found.  Likewise, while the veteran 
during his lifetime reported he was treated at the Waco VA 
Medical Center in the 1950's, in May 2004 the RO was notified 
by the Waco VA Medical Center that these records were not 
available because there records showed he started treatment 
at this facility in 1996.  In the May 2004 supplemental 
statement of the case, the widow was notified of the above 
information.  

The Board recognizes that VA did not obtain a medical opinion 
as to the relationship between the veteran's military service 
and the lung cancer that caused his death.  In this regard, 
the Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) reviewed the relevant 
subsection of the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-
(C), in Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that the veteran has suffered an event, injury, or disease 
in-service in order to trigger VA's obligation to provide a 
VA medical examination or obtain a medical opinion.  The 
Federal Circuit found that the regulation properly filled a 
gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal, the widow contends that the veteran 
death was linked to in-service shell fragment wounds, a lung 
infection, or radiation exposure causing his lung cancer.  As 
will be more fully explained below, the medical evidence 
shows that the veteran died of metastatic carcinoma of the 
lung and there is no competent evidence that links such to 
service, to include alleged exposure to radiation.  On this 
latter point, the record fails to confirm any in-service 
radiation exposure or duty that would have resulted in such 
exposure.  For these reasons, the Board finds that a medical 
opinion is not necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

The Cause of the Veteran's Death Claim

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The veteran's death certificate and terminal hospital records 
show that he died in July 2000, at the age of 71, due to 
metastatic carcinoma of the lung of two years duration.  In 
personal hearing testimony and written statements to VA, the 
appellant alleges that the veteran's death was due to in-
service exposure to ionizing radiation while on leave in 
Japan, while traveling back and forth from China to Japan, 
and/or while hospitalized in Japan during that time.  It is 
also contended that the veteran sustained shell fragment 
wounds to his left arm and abdomen as a rifleman during 
"mop-up" operations while in China in 1946 and incurred a 
lung infection while in China in the mid 1940's, which 
contributed to his death.

The service medical records, including the April 1949 chest 
X-ray and September 1949 separation examination, are negative 
for any findings relating to a lung disease, to include 
cancer.  

Post-service, VA treatment records beginning in 1984 show the 
veteran's complaints and/or treatment for asthma, emphysema, 
and possible bronchitis.  See VA treatment records dated from 
January 1984 to July 2000.  The January 1984 treatment 
records that diagnosed these problems also noted that the 
veteran's history included tobacco use and a 1977 lung injury 
in an explosion at work, which resulted in exposure to toxic 
gases.  

Beginning in 1998, VA treatment records show the veteran's 
complaints and/or treatment for a mycobacterium avium 
intracellulare infection of the left upper lobe.  See VA 
treatment records dated from March 1998 to July 2000.  
Starting in 1999, VA treatment records show the veteran's 
complaints and treatment for metastatic non-small cell 
carcinoma of the left lung.  Id.  (Parenthetically, the Board 
notes that, while early testing in 1998 revealed cancer of 
the adrenal gland, cancer of the left lung was not 
specifically diagnosed until 1999). 

The Board finds that there is no post-service medical 
evidence relating to carcinoma of the lung until the years 
immediately preceding the veteran's death or decades post-
service.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence] and there is no medical evidence or 
competent opinion that suggests a link between his fatal lung 
cancer and any incident of service.  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  The one year 
presumptive provisions that apply to a malignant tumor 
(cancer) found at 38 C.F.R. §§ 3.307, 3.309 do not help the 
claimant because, as noted above, the first diagnosis of lung 
cancer was many years after the veteran's 1949 separation 
from active duty.  There is no competent medical evidence or 
opinion that suggests a link between the veteran's lung 
cancer and any remote incident of service, to include claimed 
radiation exposure or a lung infection.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.312 (2006); Ruiz v. Gober, 10 Vet. App. 352 
(1997); Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

As to the appellant's contention that her husband's lung 
cancer was linked to in-service radiation exposure, the Board 
notes that if a veteran participated in a radiation-risk 
activity (as defined by statute and regulation) while on 
active duty and, after service, developed one of certain 
enumerated cancers, it will be presumed that the cancer was 
incurred in-service.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  The enumerated cancers include cancer of the 
lungs.  Id.  Further, if a veteran was exposed in-service to 
ionizing radiation and, after service, developed one of the 
specifically enumerated disease within a period specified for 
each by law, then the veteran's claim is referred to the 
Under Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in-service.  38 
C.F.R. § 3.311.

Although cancer of the lung is an enumerated cancer that is 
presumed to have been incurred in-service under 38 C.F.R. 
§ 3.309(d), the record fails to show that the veteran 
participated in one of the specifically enumerated radiation-
risk activities listed at 38 C.F.R. § 3.309(d)(3)(ii).  Lung 
cancer is also listed among the radiogenic diseases found 
under 38 C.F.R. § 3.311(b)(2), but the veteran did not 
participate in one of the specifically enumerated radiation-
risk activities listed at 38 C.F.R. § 3.311(a)(2

As to the specific claim that the veteran had in-service 
exposure to ionizing radiation while on leave in Japan in the 
mid-1940's, while traveling back and forth from China to 
Japan in the mid 1940's, and/or while hospitalized in Japan 
in the mid-1940's, service personnel records show that he 
left San Diego in March 1947 and arrived in Tsingtao, China 
in April 1947.  38 C.F.R. § 3.309(d)(3)(ii) and 38 C.F.R. 
§ 3.311(a)(2) define a radiation-risk activity as being part 
of the occupation of Hiroshima or Nagasaki from August 6, 
1945, to July 1, 1946.  Since the veteran's service personnel 
records show that he did not even leave the United States for 
China until March 1947, it is impossible for him to have been 
in Japan prior to July 1946.  Therefore, the presumptions 
found at 38 C.F.R. §§ 3.309(d), 3.311 are not applicable.


Turning next to the appellant's claim that the cause of the 
veteran's death was due to shell fragment wounds he sustained 
to the left arm while in China in 1946, while a July 2000 
autopsy report revealed a shell fragment in the veteran's 
left upper arm, the available service medical records, 
including his September 1949 separation examination, are 
negative for any findings relating to a shell fragment wound.  
Likewise, his available service personnel records list his 
occupational specialty as a cook and are negative for any 
evidence that he was wounded in action or received any combat 
awards.  In any event, as noted above, the death certificate 
and the terminal hospital records clearly show that the 
veteran died of metastatic lung cancer; they fail to disclose 
any finding or opinion that implicates a shell fragment wound 
in his death.  

In reaching the above conclusions, the Board has not 
overlooked the widow's and her representative's written 
statements to the RO as well as the widow's and step-
daughter's hearing testimony.  While lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability, Caldwell v. Derwinski, 1 Vet. App. 466 
(1991), lay statements as to the origins of the veteran's 
disabilities are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board does not find 
these statements and evidence to be competent evidence.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
see also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


